Exhibit 10.1 


THIS AGREEMENT IS MADE ON 24TH DAY OF JULY 2013


BETWEEN:


(1)
AMSA DEVELOPMENT TECHNOLOGY CO LTD, a company incorporated in Belize whose
registered place of business is Suite 2, 3rd floor, 10 Eve Street, Belize City,
Belize (the "Seller"); and



(2)
PARADIGM RESOURCE MANAGEMENT CORPORATION, a company incorporated in the State of
Nevada, U.S.A, whose principal place of business is at 13520 Oriental Street,
Rockville, Maryland 20853 U.S.A (the “Purchaser”).



WHEREAS:


1.
TOSS PLASMA TECHNOLOGIES LIMITED (the “Company”) is a company established in
Belize with limited liability, details of which are set out in Schedule 1.



2.
At the date of this Agreement, the Seller is the legal and beneficial owner of
2,682,000 issued shares in the registered capital of the Company representing
67.05% of the total issued share capital of the Company.



3.
The Company legally and beneficially owns in aggregate 102 ordinary shares in,
or 51% of, the issued share capital of TRF Systems Corporation, a company
incorporated in Japan, and 102 ordinary shares in, or 51% of, the issued share
capital of TRF Technologies Corporation, a company incorporated in Japan.



4.
The Seller has agreed to sell and the Purchaser has agreed to purchase 30% of
the total issued and paid up capital of the Company from the Seller on the terms
and conditions contained in this Agreement.



5.
Upon Completion, the Purchaser will own 30% of the issued registered capital of
the Company and the Seller will own 20% of newly issued shares of capital stock
of the Purchaser.



IT IS AGREED as follows:


1.  
INTERPRETATION



1.1           In this Agreement, and in the Schedules, the following definitions
are used:


"Company" means TOSS PLASMA TECHNOLOGIES LIMITED;


“business day” means a day (not being a Saturday or days on which a typhoon
signal No. 8 or black rainstorm warning is hosted in the United States at 10:00
a.m.) on which banks are generally open for general banking business in the
United States;


“Completion” means completion of the sale and purchase of the Sale Shares in
accordance with clause 5;


 
- 1 -

--------------------------------------------------------------------------------

 
“Conditions” means the conditions specified in clause 3;


“FINRA” means the Financial Industry Regulatory Authority of the United States.


“Listing Rules” means the Rules Governing the Listing of Securities quoted on
the United States Over-the-Counter Bulletin Board (“OTCBB”);


"Group" means the Company and its subsidiaries from time to time as set out in
Schedule 1;


“United States” means the United States of America;


“Intellectual Property Rights” means patents, trade marks, service marks,
registered designs, utility models, domain names, applications for any of the
foregoing and the right to apply for any of the foregoing in any part of the
world, copyright, inventions, know-how and business names and any similar rights
situate in any country; and the benefit (subject to the burden) of any of the
foregoing;


“Management Accounts” means the unaudited consolidated balance sheet of the
Company as at the Management Accounts Date and the unaudited profit and loss
account of the Company for the period commencing from the date of incorporation
of the Company and ending on the Management Accounts Date, copies of which are
annexed hereto in Annexure A;


“Management Accounts Date” means 31 December, 2012;


“Parties” means the named parties to this Agreement and “Party” means any one of
them;


“Relevant Claim” means a claim, whether in contract, tort or otherwise, by the
Purchaser in respect of any of the Warranties or under any other provisions of
this Agreement;


“Sale Shares” means in aggregate the 1,200,000 Shares to be  exchanged by the
Seller to the Purchaser, representing 30% of the entire registered and issued
capital of the Company;


“Shares” means ordinary shares in the registered capital of the Company;


“Tax” and “Taxation” means any form of taxation, levy, duty, charge,
contribution or imposition of whatever nature (including any fine, penalty,
surcharge or interest in relation thereto) imposed by any tax authority in the
United States or elsewhere;


"Tax Indemnity" means the tax indemnity in the form set out in Schedule 2;


“Warranties” means the representations and warranties set out in Section 7; and


"US$" means United States dollars.


 
- 2 -

--------------------------------------------------------------------------------

 
1.2           In this Agreement, save where the context otherwise requires:


       (A)  
words in the singular shall include the plural, and vice versa;



      (B)  
the masculine gender shall include the feminine and neutral and vice versa;



      (C)  
a reference to a person shall include a reference to a firm, a body corporate,
an unincorporated association or to a person’s executors or administrators;



      (D)  
a reference to a clause, sub-clause, Schedule (other than to a schedule to a
statutory provision) shall be a reference to a clause, sub-clause, Schedule (as
the case may be) of or to this Agreement;



      (E)  
if a period of time is specified and dates from a given day or the day of an act
or event, it shall be calculated exclusive of that day;



      (F)  
the headings in this Agreement are for convenience only and shall not affect the
interpretation of any provision of this Agreement;



      (G)  
references to this Agreement include this Agreement as amended or supplemented
in accordance with its terms;



      (H)  
a document in the agreed form shall mean a document the form of which has been
agreed by the parties hereto;



      (I)  
all warranties and obligations given or entered into by more than one person are
given or entered into severally.



1.3
The designations adopted in the recitals and introductory statements preceding
this clause apply throughout this Agreement and the Schedules.



2.  
SALE AND PURCHASE



Subject to the terms and conditions of this Agreement, the Seller shall sell as
legal and beneficial owner and the Purchaser shall purchase or procure the
purchase of, the Sale Shares, free from any option, charge, lien, equity,
encumbrance, rights of pre-emption or any other third party rights whatsoever
and together with all rights attached to them at the date of Completion or
subsequently becoming attached to them.


3.  
CONDITIONS



 
The provisions of this Agreement, other than this clause, clause 9
(Announcements), clause 11 (Costs), clause 12 (Notices) and clause 13 (Governing
Law, Service of Process and Arbitration) are subject to each of the following
conditions being satisfied in all respects (or waived):



      (A)  
the clearance of all announcement(s) and circular(s) (if any) required to be
issued by the Purchaser under the Listing Rules and granting of all approvals,
if necessary by FINRA in respect of all transactions contemplated by this
Agreement;



 
- 3 -

--------------------------------------------------------------------------------

 
      (B)  
the Purchaser and the Seller each undertaking a due diligence investigation in
respect of the other including but not limited to the financial affairs,
business, assets, results, legal and financing structure, title checking, in
which  each  party shall use its best endeavours to complete the due diligence
investigation within 10 (ten) days following the date of this Agreement and each
being in its absolute discretion satisfied with the results of such due
diligence investigation;



      (C)  
the Regulatory Committee of FINRA granting listing of, and permission to deal
in, the Consideration Shares;



      (D)  
no event having occurred since the date hereof to Completion, the consequence of
which is to materially and adversely affect the financial position, business or
property, results of operations or business prospects of the Group or the
Purchaser  and such material adverse effect shall not have been caused;



      (E)  
the passing by the Shareholders of the Purchaser at an extraordinary general
meeting to be convened and held (if necessary) of an ordinary resolution to
approve this Agreement and the transaction contemplated hereunder including but
not limited to the allotment and issue of the Consideration Shares credited as
fully paid;



      (F)  
the Warranties remaining true and accurate and not misleading at Completion as
if repeated at Completion and at all times between the date of this Agreement
and Completion;



and if the Conditions have not been fulfilled or waived by the Purchaser (other
than conditions (A), (C) and (E) which may not be waived) on or before 24 July
2013 (or such other date as the parties may agree), the provisions of this
Agreement (other than this clause, clause 9 (Announcements), clause 11 (Costs),
clause 12 (Notices) and clause 13 (Governing Law, Service of Process and
Arbitration) shall from such date have no effect and no party shall have any
liability under them (without prejudice to the rights of any of the Parties in
respect of antecedent breaches).


4.  
CONSIDERATION

 
 

4.1
The Consideration shall be satisfied on Completion by the Purchaser allotting
and issuing the Consideration Shares as defined hereunder to the Seller credited
as fully paid.



        4.1.1  
The Purchaser shall acquire 804,600 shares, or 30%, of the outstanding shares of
the Company, of which 402,300 shares shall be transferred at Completion.

 
        4.1.2  
The Purchaser shall be entitled to a put option to sell the remaining 402,300
shares of the Company back to the Seller either in the form of capital stock or
cash in an amount to be agreed between the parties, but such option shall expire
after 180 days from Completion.

 
 
- 4 -

--------------------------------------------------------------------------------

 
        4.1.3  
The Seller shall acquire 80,700,000 shares, or 20%, of newly issued shares of
capital stock of the Purchaser, of which 35,866,667 shares shall be transferred
at Completion.

 
        4.1.4  
Seller shall be entitled to a put option to sell the remaining 44,833,333 shares
of the Purchaser back to Purchaser either in the form of capital stock or cash
in an amount to be agreed between the parties, but such option shall expire
after 180 days from Completion.

 
        4.1.5
Either party can exercise at its sole discretion the put option to effect the
share re-transfer.

 
5.  
COMPLETION

 
 

5.1
Subject to continuing fulfilments (or waiver) of the Conditions specified in
clause 3 on or before 24 July 2013 (or such other date as the parties may
agree), Completion shall take place at the offices of the Purchaser at 4:00 p.m.
(United States time) on the fifth business day after the fulfilment or waiver of
the last of the Conditions specified in clause 3 or at such other place or time
as the parties shall agree.



5.2           At Completion:


             5.2.1
The Seller shall deliver or cause to be delivered to the Purchaser:



      (A)  
duly executed transfer documents in respect of the Sale Shares transferring the
Sale Shares to the Purchaser or its nominee together with the relevant share
certificates;



       (B)  
resolution of the board of directors of the Company approving the registration
of the Purchaser or its nominee(s) as shareholders of the Company;



       (C)  
all the statutory and other books and records duly written up to date of the
Group and its certificate of incorporation, current business registration
certificate, all agreements, , all return and correspondences of the Group with
the Taxation Department and other governmental departments, , title deeds and
all other relevant deeds, documents and correspondences relating to the Property
and the affairs of the Group;



      (D)  
copy of board resolutions of the Seller (where applicable) authorising and
approving its execution of this Agreement;



      (E)  
a duly executed Tax Indemnity.



             5.2.2
The Seller shall provide the Purchaser with copies of all relevant permits,
licences and approvals obtained in respect of the transfer of the Sale Shares.



 
- 5 -

--------------------------------------------------------------------------------

 
             5.2.3
The Purchaser shall allot and issue the Consideration Shares to the Seller (or
its nominee) credited as fully paid.



             5.2.4
The Purchaser shall cause to be delivered to the Seller (or its nominee)
definitive share certificates of title in respect of the relevant number of
Consideration Shares.



             5.2.5
The Purchase shall provide the Seller with reciprocity essential and relevant
information about Purchaser’s company profile and business reorganization plan.
Such information shall include but not be limited to: officers & directors,
stock ownership, organization structure & subsidiaries, business agreements,
mergers & acquisitions, litigations and claims, assets & liabilities, tax
returns and SEC filings, and any other materially significant information.



             5.2.6
The Purchaser shall deliver or cause to be delivered to the Seller a duly
executed Tax Indemnity.



5.3
The Purchaser shall not be obliged to complete the sale and purchase of any Sale
Shares unless the sale and purchase of all of the Sale Shares are completed
simultaneously.



5.4
The Purchaser shall on Completion cause TAKANORI OZAKI to be validly appointed
as Interim Chief Executive Officer and TONY HEO as Vice President of Business
Development of the Purchaser.



5.5
The Seller shall on Completion cause one director nominated by the Purchaser to
be validly appointed as director of the Company.



6.           PRE-COMPLETION UNDERTAKINGS
 
 

 
Save as otherwise contemplated in this Agreement, the Seller hereby covenants
and undertakes with the Purchaser that they shall procure that, upon the
execution of this Agreement and prior to Completion, the business of the Group
shall continue to be operated in the ordinary course of day-to-day
operations.  In particular, the Seller shall procure that except as provided in
this Agreement, the Group shall not, and shall procure that the Group shall not,
save with the prior written consent of the Purchaser, do any of the following
matters:-



      (A)  
issue or agree to issue whether directly or indirectly any Shares or loan
capital or grant or agree to grant or redeem any option or amend the terms of
any existing option over or right to acquire or subscribe any of its Shares or
loan capital;



      (B)  
enter into any material contract or other material transaction or capital
commitment or undertake any material contingent liability which exceeds a
monetary value of US$100,000 individually or US$200,000 in aggregate or by
reason of its size, term or other factor could materially adversely affect the
business of the Group, other than in the ordinary course of business;



 
- 6 -

--------------------------------------------------------------------------------

 
      (C)  
terminate any agreement, arrangement or understanding or waive any right
exceeding value of US$200,000;



      (D)  
declare any dividends or other distributions;



      (E)  
repay any portion or all of the amounts owed by any member of the Group to its
shareholders;



      (F)  
create or permit to arise any mortgage, charge, lien, pledge, other form of
security or encumbrance of equity of whatsoever nature, whether similar to the
foregoing or not, on or in respect of any part of its undertaking, property or
assets other than (i) liens arising by operation of law in amounts which are not
material; and (ii) mortgages, charges, liens, pledges or other form of security
given in relation to banking facilities made available to the Group or the
obligations of the Group in the ordinary and usual course of trading;



      (G)  
give any guarantee, indemnity, surety or security other than guarantees,
indemnity, surety or security given in relation to banking facilities made
available to the Group or the obligations of the Group in the ordinary and usual
course of trading;



      (H)  
dispose or agree to dispose of any asset with an aggregate value in excess of
US$200,000 except in the course of ordinary business;



      (I)  
dispose of the ownership, possession, custody or control of any corporate books
or records;



      (J)  
other than in the ordinary and usual course of its business, compromise, settle,
release, discharge or compound any material civil, criminal, arbitration or
other proceedings or any material liability, debt, claim, action, demand or
dispute or cancel or waive any right in relation to any of the foregoing with a
value in excess of US$100,000 individually or US$200,000 in aggregate;



      (K)  
otherwise than in the ordinary course of its business, release, compromise or
write off any material amount recorded in the books of account of any member of
the Group as owing by any debtors of the Group with a value in excess of
US$100,000 individually or US$200,000 in aggregate;



      (L)  
amend the memorandum and/or articles of association of every member of the
Group;



      (M)  
take proceedings relating to the dissolution or winding-up of any member of the
Group;



      (N)  
any proposed change in the authorised or issued share capital of any member of
the Group or in any of the rights or restrictions attaching at the date hereof
to the Sale Shares or any proposal concerning options, warrants or other rights
to subscribe for the Sale Shares or in any manner vary the share capital of any
member of the Group;



 
- 7 -

--------------------------------------------------------------------------------

 
      (O)  
entering into any contract, agreement or arrangement with any director,
shareholder or other officer of any member of the Group or any person directly
or indirectly connected with any such parties or any independent consultants
retained by the Company;



      (P)  
the disposal, sale or transfer of a substantial part of the business or fixed or
intangible assets of any member of the Group other than in the normal and
ordinary course of business.



7.           PURCHASER’S & SELLER’S WARRANTIES


Each Party represents and warrants to the other that:


      (A)  
each Party has full power and authority to enter into and perform this Agreement
and the provisions of this Agreement, when executed, shall constitute valid and
binding obligations on the Party, in accordance with its terms;



      (B)  
the execution and delivery of, and the performance by each Party of its
obligations under, this Agreement shall neither:



 
(i)
result in a breach of any provision of its Memorandum or Articles of Association
or equivalent constituted document; nor



 
(ii)
result in a breach of any order, judgment or decree of any court or governmental
agency to which the Party is a party or by which the Party is bound;



      (C)  
each party agrees to indemnify the other party from and against all reasonable
claims (including legal), liabilities, losses, costs and expenses arising prior
to the date of this Agreement but for which the other party may suffer or incur
or which may be made against the other party either after the date of this
Agreement.



      (D)  
save as provided in this Agreement, all consents, permissions, approvals and
agreements of third parties which are necessary or desirable for each Party to
obtain in order to enter into and perform this Agreement in accordance with its
terms have been unconditionally obtained in writing and have been disclosed in
writing to the other Party.



8.           ANNOUNCEMENTS
 
 

8.1
The Purchaser shall procure that an announcement shall be published following
the execution of this Agreement in accordance with the Listing Rules in relation
to this Agreement.



8.2
Save as provided in this Agreement, neither party shall release any
announcement, or despatch any circular, relating to this Agreement unless as
required by law or the Listing Rules or the Takeovers Code or the rules of any
regulatory body of which it is a member.



 
- 8 -

--------------------------------------------------------------------------------

 
8.3
The Parties hereby undertake that they shall each use all reasonable endeavours
to supply such information as may be reasonably necessary to be included in the
documents to be despatched or the announcements to be issued take respective
responsibility for such information and authorise the publication, despatch
and/or release of such documents and announcements.



9.       MISCELLANEOUS
 
 

9.1
None of the Parties may assign its rights under this Agreement and this
Agreement shall be binding on and enure for the benefit of the Parties’
successors, assigns and personal representatives.



9.2         Time shall be of the essence of this Agreement.


9.3
This Agreement represents the entire understanding, and constitutes the whole
agreement, in relation to its subject matter and supersedes any previous
agreement between the Parties with respect thereto and, without prejudice to the
generality of the foregoing, excludes any warranty, condition or other
undertaking implied at law or by custom.



9.4
Each Party confirms that, except as provided in this Agreement, no party has
relied on any representation or warranty or undertaking which is not contained
in this Agreement and, without prejudice to any liability for fraudulent
misrepresentation, no Party shall be under any liability or shall have any
remedy in respect of misrepresentation or untrue statement unless and to the
extent that a claim lies under this Agreement.



9.5
The Parties agree to indemnify and hold each other harmless from any illegal
activities, claims or demands for payment, royalties, remuneration’s,
receivables or payment of moneys whatsoever, from any and all third Parties,
companies, corporations, trusts, shareholders, directors, officers and from
governments or governmental agencies.



9.6
Each Party agrees to indemnify and hold the other Party, its entities,
personnel, officers and directors harmless from and against any liability or any
loss, damage or expense (including'' any reasonable attorney's fees and expenses
incurred in investigation, litigation or otherwise) incurred or sustained by the
Party in the exercise of this Agreement, including the actions and activities
contemplated herewith.



9.7
So far as it remains to be performed this Agreement shall continue in full force
and effect notwithstanding Completion.



9.8
In the event that any provision of this Agreement shall be void or unenforceable
by reason of any provision of applicable law, it shall be deleted and the
remaining provisions hereof, shall continue in full force and effect and if
necessary, be so amended as shall be necessary to give effect to the spirit of
this Agreement so far as possible.



 
- 9 -

--------------------------------------------------------------------------------

 
9.9
Each of the Parties shall after Completion execute all such deeds and documents
and do all things as the other Parties may reasonably require for perfecting the
transactions intended to be effected under or pursuant to this Agreement.



9.10
This Agreement may be executed in any number of counterparts, which when taken
together shall constitute one and the same instrument and is binding on each and
every party.



10.      COSTS


The Parties shall pay their own costs in connection with the preparation and
negotiation of this Agreement and any matter contemplated by it.  The Purchaser
shall be responsible for any stamp duty payable in respect of the bought notes
for the Sale Shares.  The Seller shall be responsible for any stamp duty payable
in respect of the sold notes for the Sale Shares.


11.       NOTICES

 
 

11.1
A notice, approval, consent or other communication in connection with this
Agreement:



(A)         must be in writing; and


 
(B)
must be left at the address of the addressee, or sent by prepaid ordinary post
(airmail if posted to or from a place outside the United States) to the address
of the addressee or sent by facsimile to the facsimile number of the addressee
which is specified in this Clause or if the addressee notifies another address
or facsimile number in the United States then to that address or facsimile
number.



11.2       The address and facsimile number of each Party is:
 
             

  The Seller          
Address：
1-11-5 Muromachi, Nihonbashi,
    Chuo-ku, Tokyo 103-0022 JAPAN   Facsimile： +1 (415) 566 2088   Attention：
Tony Heo

 
 

  The Purchaser          
Address:
13520 Oriental Street, Rockville,
    Maryland 20853 U.S.A.   Facsimile:   +1 (650) 577 2301   Attention:  David
Price

 
 
- 10 -

--------------------------------------------------------------------------------

 





                                                             

11.3
A notice, approval, consent or other communication shall take effect from the
time it is received (or, if earlier, the time it is deemed to be received in
accordance with sub-clause 12.4) unless a later time is specified in it.



11.4       A letter or facsimile is deemed to be received:


 
(A)
in the case of a posted letter, unless actually received earlier, on the third
(seventh, if posted to or from a place outside the United States) day after
posting; and



 
(B)
in the case of facsimile, on production of a transmission report from the
machine from which the facsimile was sent which indicates that the facsimile was
sent in its entirety to the facsimile number of the recipient.



12.         GOVERNING LAW AND SERVICE OF PROCESS
 
 

12.1
This Agreement is governed by, and shall be construed in accordance with, laws
in the State of Nevada of the United States.



12.2
The Seller hereby irrevocably shall appoint an agent to accept service of legal
process on its behalf.  The Seller irrevocably agrees that if its process agent
ceases to have an address in the United States or ceases to act as its process
agent, it shall appoint a new process agent acceptable to the other Parties and
shall deliver to each of the other Parties within 14 days a copy of written
acceptance of appointment by the new process agent.



12.3
The Purchaser hereby irrevocably appoints the Law Offices of David E. Price of
13520 Oriental Street, Rockville, Maryland 20853 U.S.A as its agent to accept
service of legal process on its behalf.  The Purchaser irrevocably agrees that
if its process agent ceases to have an address in the United States or ceases to
act as its process agent, it shall appoint a new process agent acceptable to the
other Parties and shall deliver to each of the other Parties within 14 days a
copy of written acceptance of appointment by the new process agent.



IN WITNESS of which the Parties have executed this Agreement on the date first
mentioned above.





 
 
- 11 -

--------------------------------------------------------------------------------

 



SIGNATURE PAGE






SIGNED
by                                                                                
)
                                                                                                   
)
for and on behalf
of                                                                     )
PARADIGM RESOURCE                                                          )
MANAGEMENT CORPORATION                                           )
in the presence
of:-                                                                     )












SIGNED
by                                                                                
)
                                                                                                   
)
for and on behalf
of                                                                     )
AMSA DEVELOPMENT TECHNOLOGY                                )
CO
LTD                                                                                  
   )
in the presence
of:-                                                                     )





















 
 
- 12 -

--------------------------------------------------------------------------------

 



SCHEDULE 1


DETAILS OF THE COMPANY


 

Name                                             : TOSS PLASMA TECHNOLOGIES
LIMITED   Place of Incorporation                      : Belize   Company
No.                                : 120505   Date of
Incorporation                    : 18 June 2012  
Authorised Share Capital           
 : 4,000,000 ordinary shares of no par value  
Issued and Share Capital
 : 4,000,000 ordinary shares of no par value   Directors  : Takanori Ozaki      
Sam S.A. Shao       Masaaki Hori   Major Shareholders  : AMSA Development
Technology Co Ltd  2,682,000 shares     Sung Do Investment & Development Co,
Ltd  750,000 shares     Doi Fund  233,000 shares     Capital Processing
International LLC  160,000 shares     Libra  100,000 shares     Hu Wei Hsiang 
75,000 shares

 
                                                              





                                                                :           :           




 
 
- 13 -

--------------------------------------------------------------------------------

 



SCHEDULE 1 (continued)




DETAILS OF THE SUBSIDIARY (1)
 

Name                                             : TRF Systems Corporation  
Place of Incorporation                      : Japan   Company
No.                                : 0100-01-124126   Date of
Incorporation                    : 6 April 2009  
Authorised Share Capital           
 : 5,000 ordinary shares of JPY50,000 each  
Issued and Share Capital
 : JPY10,000,000 divided into 200 ordinary shares of JPY50,000 each   Directors
 : Takanori Ozaki       Masaaki Hori       Yoshihide Machino       Yoshiaki
Misawa   Shareholders  : TOSS PLASMA TECHNOLOGIES LIMITED  102 shares    
YOSHIAKI
MISAWA                                                                                 
88 shares



 
DETAILS OF THE SUBSIDIARY (2)
 

Name                                             : TRF Technologies Corporation
  Place of Incorporation                      : Japan   Company
No.                                : 3900-01-005508   Date of
Incorporation                    : 6 March 2008  
Authorised Share Capital           
 : 3,000 ordinary shares of JPY50,000 each  
Issued and Share Capital
 : JPY10,000,000 divided into 200 ordinary shares of JPY50,000 each   Directors
 : Yoshiaki Misawa       Takanori Ozaki       Masaaki Hori       Hiromi Oota  
Shareholders   : TOSS PLASMA TECHNOLOGIES LIMITED  102 shares     YOSHIAKI
MISAWA  88 shares






 
 
- 14 -

--------------------------------------------------------------------------------

 



SCHEDULE 2
 
TAX INDEMNITY






 
Dated  24 July 2013




 
 
 

 




PARADIGM RESOURCE MANAGEMENT CORPORATION


and




AMSA DEVELOPMENT TECHNOLOGY CO LTD




__________________________________




TAX INDEMNITY


__________________________________
 
 
 
 
 
 
 
 

 

 
 
- 15 -

--------------------------------------------------------------------------------

 

THIS TAX INDEMNITY is made on 24 July 2013


BETWEEN:-


AMSA DEVELOPMENT TECHNOLOGY CO LTD, a company incorporated in Belize whose
registered place of business is at Suite 2, 3rd floor, 10 Eve Street, Belize
City, Belize (the "Seller").


AND:-


PARADIGM RESOURCE MANAGEMENT CORPORATION a company incorporated in the State of
Nevada, U.S.A, whose principal place of business is at 13520 Oriental Street,
Rockville, Maryland 20853 U.S.A (the “Purchaser”).


WHEREAS this Deed is entered into pursuant to an agreement dated 24 July 2013
and made between the Seller, the Company and the Purchaser (the "Agreement")
providing for the sale and exchange of the mutually agreed number of issued
shares of the Company.


NOW THIS DEED WITNESSETH AND IT IS AGREED AND DECLARED as follows:-


1.           INTERPRETATION


(A)           In this Deed:-


 
"Claim for Tax" includes a claim, counterclaim, assessment, notice, demand or
other document issued or action taken by or on behalf of any Tax Authority by
which any member of the Group is liable (or is sought to be made liable) to make
any payment, or increased or further payment, to such Tax Authority or to any
other person (whether or not the payment is primarily payable by a member of the
Group and whether or not a member of the Group has or may have any right of
reimbursement against any other person) or is denied or sought to be denied any
Relief or is subject to any reduction, modification, cancellation or deprivation
of any Relief (including any Relief which would, but for the Claim for Tax, have
been available to that member of the Group);



 
Event" means an event, act, transaction or omission and including, without
limitation, a receipt or accrual of income or gains, distribution, failure to
distribute, acquisition, disposal, transfer, payment, loan or advance;



 
"Relief" includes any loss, relief, allowance, exemption, set-off, deduction,
right to repayment or credit or other relief of a similar nature granted by or
available in relation to Tax pursuant to any legislation or otherwise;



 
"Tax" or “Taxation” means any liability to any form of taxation, levy, duty,
charge, contribution or impost of whatever nature (including any related fine,
penalty, surcharge or interest) whenever created, imposed or arising and payable
to any Tax Authority; and



 
- 16 -

--------------------------------------------------------------------------------

 
 
"Tax Authority" means any local, municipal, governmental, state, federal or
other fiscal, revenue, customs or excise authority, body or official of any
places in which the Company are incorporated or carrying on business.



(B)
Words and expressions defined in the Agreement shall, unless the context
otherwise requires, have the same meanings in this Deed as in the Agreement.



(C)
In this Deed, a reference to:-



 
(i)
an Event includes an Event deemed to have occurred for the purposes of any Tax;



 
(ii)
an Event on or before the date of this Deed includes an Event which is deemed by
the Tax Authority for the purposes of any Tax to have occurred on or before the
date of this Deed;



 
(iii)
the masculine gender shall include the feminine and neuter, and the singular
number shall include the plural, and vice versa;



 
(iv)
persons shall include bodies corporate, unincorporated associations and
partnerships; and



 
(v)
Clauses, Paragraphs and Schedule are to clauses and paragraphs of and the
schedule to this Deed.



(D)
The headings in this Deed are for convenience only and shall not affect the
interpretation of this Deed.



(E)
The Recital and the Schedule set out in this Deed form part of this Deed and
shall have the same force and effect as if expressly set out in the body of this
Deed and any reference to this Deed shall include the Recital and the Schedule.



(F)
References to statutes or statutory provisions shall be construed as references
to those statutes or provisions as amended, extended, consolidated or replaced
from time to time (whether before or after the date of this Deed) and any
orders, regulations, instruments or subordinate legislation under the relevant
statute or statutory provision (whether made before or after the date of this
Deed).



2.
THE SELLER'S OBLIGATIONS



(A)
Subject to the other provisions of this Deed, the Seller covenants with the
Purchaser to indemnify the Purchaser and to keep the Purchaser indemnified on
demand from and against:-



 
(i)
any liability for Tax in relation to any member of the Group which arises in
consequence of an Event occurring before the date of this Deed whether or not
the Tax is chargeable against or attributable to any other person;



 
- 17 -

--------------------------------------------------------------------------------

 
 
(ii)
any liability for Tax in relation to any member of the Group which arises in
consequence of a series of related Events only the first or some of which have
taken place before the date of this Deed whether or not the Tax is also
chargeable against or attributable to any other person, but only to the extent
that the liability for Tax is also attributable to such Event or Events
occurring before the date of this Deed;



 
(iii)
any liability for Tax in relation to any member of the Group which would have
been saved but for the loss, reduction, modification or cancellation of some
Relief in consequence of an Event occurring before the date of this Deed;



 
(iv)
any liability for Tax in relation to any member of the Group which would have
arisen in consequence of an Event occurring before the date of this Deed and
which is not and will not be payable in consequence of the utilisation or
set-off of some Relief, where the Relief arises in respect of an Event occurring
after the date of this Deed; and



 
(v)
any liability to pay an amount in respect of Tax in relation to any member of
the Group under an indemnity, guarantee, mortgage or charge created before the
date of this Deed.



(B)
Any Tax which would have been repaid but for the loss, reduction, set-off or
cancellation of any right to repayment of the Tax in consequence of an Event
occurring before the date of this Deed is for the purposes of Clause 2(A)(iii)
deemed to be Tax for which any member of the Group is liable and which arises in
consequence of the Event.



(C)
Subject to the other provisions of this Deed, the Seller hereby covenants with
the Purchaser to indemnify the Purchaser and to keep the Purchaser indemnified,
on demand, from and against any action, claims, proceedings, losses and damage
which may be made against or suffered by and costs (including but not limited to
legal costs), charges and expenses reasonably and properly incurred by the
Purchaser in connection with or in consequence of the indemnities given under
this Clause 2.



(D)
The amount of any indemnity to which the Purchaser is entitled under Clause 2 by
reason of any liability to Tax of any member of the Group is equal to the
percentage of the attributable interest of the Seller in the Company.



(E)
No claim under this Deed shall be made by the Purchaser unless written notice of
such claim, specifying in detail the Event to which the claim relates and the
amount claimed, has been given by the Purchaser to the Seller.



3.
THE PURCHASER'S OBLIGATIONS



(A)
Subject to the other provisions of this Deed, the Purchaser covenants with the
Seller to indemnify the Seller and to keep the Seller indemnified on demand from
and against:-



 
- 18 -

--------------------------------------------------------------------------------

 
 
(i)
any liability for Tax in relation to any member of the Purchaser which arises in
consequence of an Event occurring before the date of this Deed whether or not
the Tax is chargeable against or attributable to any other person;



 
(ii)
any liability for Tax in relation to any member of the Purchaser which arises in
consequence of a series of related Events only the first or some of which have
taken place before the date of this Deed whether or not the Tax is also
chargeable against or attributable to any other person, but only to the extent
that the liability for Tax is also attributable to such Event or Events
occurring before the date of this Deed;



 
(iii)
any liability for Tax in relation to any member of the Purchaser which would
have been saved but for the loss, reduction, modification or cancellation of
some Relief in consequence of an Event occurring before the date of this Deed;



 
(iv)
any liability for Tax in relation to any member of the Purchaser which would
have arisen in consequence of an Event occurring before the date of this Deed
and which is not and will not be payable in consequence of the utilisation or
set-off of some Relief, where the Relief arises in respect of an Event occurring
after the date of this Deed; and



 
(v)
any liability to pay an amount in respect of Tax in relation to any member of
the Purchaser under an indemnity, guarantee, mortgage or charge created before
the date of this Deed.



(B)
Any Tax which would have been repaid but for the loss, reduction, set-off or
cancellation of any right to repayment of the Tax in consequence of an Event
occurring before the date of this Deed is for the purposes of Clause 3(A)(iii)
deemed to be Tax for which any member of the Purchaser is liable and which
arises in consequence of the Event.



(C)
Subject to the other provisions of this Deed, the Purchaser hereby covenants
with the Seller to indemnify the Seller and to keep the Seller indemnified, on
demand, from and against any action, claims, proceedings, losses and damage
which may be made against or suffered by and costs (including but not limited to
legal costs), charges and expenses reasonably and properly incurred by the
Seller in connection with or in consequence of the indemnities given under this
Clause 3.



(D)
The amount of any indemnity to which the Seller is entitled under Clause 3 by
reason of any liability to Tax of any member of the Purchaser is equal to the
percentage of the attributable interest of the Purchaser in the Company.



(E)
No claim under this Deed shall be made by the Seller unless written notice of
such claim, specifying in detail the Event to which the claim relates and the
amount claimed, has been given by the Seller to the Purchaser.



4.           NO DOUBLE CLAIM


No Claim for Tax may be brought under this Deed if a Claim for Tax in respect of
the subject matter thereof has been made under the Agreement.


 
- 19 -

--------------------------------------------------------------------------------

 
5.           PAYMENTS FREE OF WITHHOLDING, ETC,


(A)
Subject to Clause 5(B), all payments made by the Seller under this Deed shall be
made gross, free of any rights of counterclaim or set-off and without any
deduction or withholding of any nature.



(B)
the Seller shall make any deduction or withholding required by law from any
payment under this Deed and the sum due from the Seller in respect of the
payment shall be increased to the extent necessary to ensure that, after the
making of any deduction or withholding, the Purchaser receives a sum equal to
the sum it would have received had no deduction or withholding been required to
be made.



(C)
If the Seller is satisfied that any payment under Clause 2, 3 or 5(B) will be or
has been subject to Tax, the Purchaser may demand in writing from the Seller
from time to time such amount (after taking into account any Tax payable in
respect of the amount) as will ensure that the Purchaser receives and retains a
net sum equal to the sum it would have received and retained had the payment not
been subject to Tax.



6.           APPEALS AND CLAIMS


(A)
As regards any Claim for Tax which, in the reasonable opinion of the Company or
any relevant member of the Group, the Purchaser, is capable of being defended or
resisted, the Company, the relevant member of the Group or the Seller shall take
such actions (if any) as the relevant member of the Group or the Purchaser may
deem appropriate to cause the Claim for Tax to be withdrawn, or to dispute,
resist, appeal against, compromise or defend the Claim for Tax and any
determination in respect thereof.

 
 

(B)
Each party shall use its reasonable endeavours (and, where appropriate, with the
assistance of professional advisers) to ensure that no liability to Tax arising
from the Claims for Tax is accepted or discharged prematurely or without just
cause.



7.           DATE FOR PAYMENT AND INTEREST


(A)
The Purchaser and the Seller shall give the other party twenty-one (21) days'
prior written notice of any amount payable under Clauses 2(A)(i) to 2(A)(v),
2(C) or 4(C) and Clauses 3(A)(i) to 3(A)(v), 3(C) or 3(C).



(B)
If either the Purchaser or the Seller requests within fourteen (14) days of
receipt of the notice referred to in Clause 7(A), the amount referred to in
Clause 7(A) shall be confirmed by an auditor appointed by confirming party whose
decision shall be confirmed by an internationally reputable firm of accountants
(the “Accountants”) to be mutually agreed by the Purchaser and the Seller at the
cost of the parties in equal proportion. The Accountants shall act as expert and
not as arbitrator and the confirmation shall (except for manifest error) be
conclusive and binding on the Seller and the Purchaser.  If the Accountants fail
or refuse to give the confirmation referred to above and notwithstanding
anything herein contained to the contrary, the confirming party shall not be
liable, hereunder or otherwise, to pay the amount referred to in Clause 7(A).



 
- 20 -

--------------------------------------------------------------------------------

 
(C)
Subject to the provisions in Clause 7(B), either the Purchaser or the Seller
shall pay the amount referred to in Clause 7(A) to the other party in cleared
funds on or before the tenth (10th) Business Day following the date of receipt
of the notice referred to in Clause 7(A) or, if later, the confirmation referred
to in Clause 7(B).



(D)
Subject to the provisions in Clause 7B), any amount not paid under this Deed by
either the Purchaser or the Seller on the due date for payment of the amount
shall bear interest (which will accrue from day to day after as well as before
judgement) at the best lending rate of JPMorgan Chase Bank N.A.’s United States
Dollars loans from the day following the due date for payment of the amount to
and including the day of actual payment of the amount compounded quarterly.



8.           RECOVERY


(A)
If, after the Seller  has made a payment pursuant to Clause 2(B), the Purchaser
or the Company shall receive a refund of all or part of the relevant Tax or
subsequently recover from a third party any amount in relation to the payment of
the relevant Tax, the Purchaser shall repay or procure the relevant party to
repay, within ten (10) Business Days of the receipt of such amount, to the
Seller who has made a payment in respect of that Tax under Clause 2(A) a sum
equal to the refund less:



 
(a)
any expenses, costs and charges properly and reasonably incurred by the
Purchaser or the Company in recovering such refund; and



 
(b)
the amount of any additional Tax which shall not have been taken into account in
calculating any other payment made or to be made pursuant to this Deed but which
is suffered by the Purchaser or the Company in consequence of such refund.



(B)
If, after the Purchaser  has made a payment pursuant to Clause 3(B), the Seller
or the Company shall receive a refund of all or part of the relevant Tax or
subsequently recover from a third party any amount in relation to the payment of
the relevant Tax, the Seller shall repay or procure the relevant party to repay,
within ten (10) Business Days of the receipt of such amount, to the Purhaser who
has made a payment in respect of that Tax under Clause 2(A) a sum equal to the
refund less:



 
(a)
any expenses, costs and charges properly and reasonably incurred by the
Seller  or the Company in recovering such refund; and



 
(b)
the amount of any additional Tax which shall not have been taken into account in
calculating any other payment made or to be made pursuant to this Deed but which
is suffered by the Seller or the Company in consequence of such refund.



(C)
The Purchaser, the Seller and the Company ensure that Claims for Tax are dealt
with separately from claims and queries to which they do not apply.



 
- 21 -

--------------------------------------------------------------------------------

 
9.           GENERAL


(A)
No variation of this Deed shall be valid unless it is in writing and signed by
or on behalf of each of the parties to this Deed.



(B)
No failure to exercise or delay in exercising a right or remedy under this Deed
shall constitute a waiver of such right or remedy or a waiver of any other right
or remedy and no single or partial exercise of any right or remedy or the
exercise of any other right or remedy. Without limiting the foregoing, no waiver
by a party of any breach by the other of any provision of this Deed shall be
deemed to be a waiver of any subsequent breach of that or any other provision of
this Deed.



(C)
The rights and remedies of the Purchaser, the Seller or the Company contained in
this Deed are cumulative and not exclusive of any rights or remedies provided by
law.



(D)
Any liability to each party hereunder may in whole or in part be released,
compounded or compromised (and time or indulgence may be given) by the
Purchaser, the Seller or the Company in their or its absolute discretion as
regards to the other party under such liability.



(E)
In any event that any claim subject to the indemnities hereunder is or has been
discharged by the Purchaser, the Seller or the Company, the indemnities given
hereunder shall take effect as covenants by forthwith to reimburse any of the
other party for the amount of any loss or payment so discharged.



10.           ASSIGNMENT


The whole or any part of the benefit of this Deed may not be assigned by any
party without the written consent of the other party.


11.           NOTICE


(A)
Any notice or other communication under or in connection with this Deed shall be
in writing and shall be delivered personally or sent by pre-paid post by
facsimile, to the party due to receive the notice or communication at its
address set out in the Agreement or such other address as any party may specify
by notice in writing to the other.



(B)
In the absence of evidence of earlier receipt, any notice or other communication
is deemed to have been duly given:



 
(i)
if delivered personally, when left at the address referred to in Clause 11(A);



 
(ii)
if sent by mail other than air mail, two days after posting it;



 
(iii)
if sent by air mail, six days after posting it; and



 
(iv)
if sent by facsimile, on completion of its transmission.



 
- 22 -

--------------------------------------------------------------------------------

 
12. 
GOVERNING LAW AND JURISDICTION
 



(A)
This Deed is governed by, and shall be construed in accordance with, the laws of
the State of Nevada of the United States of America.



(B)
The parties to this Deed irrevocably submit to the non-exclusive jurisdiction of
the courts of the State of Nevada in relation to any claim, dispute or
difference which may arise out of or in connection with this Deed.



13.
COUNTERPARTS



 
This Deed may be executed in any number of counterparts and by the parties to
this Deed on separate counterparts, each of which when executed and delivered
shall be an original, but all the counterparts together shall constitute one and
the same instrument.

 
 
 
 
 
 
 
 
 

 
 
 
- 23 -

--------------------------------------------------------------------------------

 

IN WITNESS whereof this Deed has been duly executed and delivered by the parties
hereto or their duly authorised representatives on the day and year first above
written.




 
PARADIGM RESOURCE                                                              
)

 
MANAGEMENT CORPORATION                                                )

 
was hereunto
affixed                                                                        )

 
in the presence
of:-                                                                          )













 
AMSA DEVELOPMENT TECHNOLOGY CO LTD                      )

 
was hereunto
affixed                                                                        )

 
in the presence
of:-                                                                          )



 
 
 
 
 

 

 
 
- 24 -

--------------------------------------------------------------------------------

 

 
 
ANNEXURE A


MANAGEMENT ACCOUNTS


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



 
 
- 25 -

--------------------------------------------------------------------------------

 





DATED 24 JULY 2013












PARADIGM RESOURCE MANAGEMENT CORPORATION




and




AMSA DEVELOPMENT TECHNOLOGY CO LTD






___________________________


AGREEMENT
for the purchase and exchange of shares in
TOSS PLASMA TECHNOLOGIES LIMITED
___________________________
























 

       The Law Offices of         David E. Price        13520 Oriental Street,  
     Rockville,        Maryland 20853         U.S.A

 
                                                                           



- 26 -


--------------------------------------------------------------------------------


